ALLOWABILITY NOTICE
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Affholter et al. (US 9,309,756); and Kadali (CA 2,834,980 A1) are the closest prior art references, of record.
Affholter discloses a method of producing hydrocarbons in situ, the method comprising: injecting a heated thermal-energy carrier fluid (TECF), such as steam, into an injection well, circulating the TECF in a plurality of zones to heat the intervening hydrocarbon-rich zones, mobilizing hydrocarbons within the zones, and producing the mobilized hydrocarbons in a second series of production wells (Abstract; Fig. 12; Col. 8, lines 25-55; Col. 21, line 6 – Col. 22, line 39).  Affholter further discloses analyzing the produced fluids using a variety of analytical instruments, such as spectroscopy (Col. 9, lines 35-67).  
Affholter discloses steam injection and hydrocarbon production, but Affholter does not disclose a plurality of steam-assisted gravity drainage well-pairs.  However, it is well known in the art to monitor and analyze formation fluid produced by SAGD operations.  See Parsche (US 2010/0223011): ([0029] – [0031]).  Furthermore, it is well known in the art of SAGD to utilize a plurality of injection and/or production well pairs and/or infill wells to increase heavy oil recovery within multiple subterranean zones.  See Jorshari (US 2014/0124194): (Figs. 1; Fig. 5a; [0057]; [0063]; [0076] – [0078]; [0101] – [0104]); See also Stalder et al. (US 2014/0345861): (Fig. 2; [0010]).
More substantively, Affholter does not disclose:
adjusting steam injection through at least one injector well of the plurality of well-pairs based on the estimated bitumen content for each one of the plurality of samples such that well-pairs with higher estimated bitumen content receive increased steam volume in a subsequent steam injection; 
wherein a total volume of steam is made available for injection through the injector wells; 
and 2/12wherein the step of adjusting the steam injection comprises directing a larger percentage of the total volume of steam to the well-pairs with the higher estimated bitumen content in the subsequent steam injection.  
Kadali teaches an SAGD method and system for analyzing a bitumen-containing process stream and controlling a process in response to the analysis (Abstract; [0004]; [0005]), wherein the method comprises injecting steam into an injection well to mobilize the bitumen and extracting a bitumen-containing wellhead product stream through a production well to the surface for analysis ([0004]).  Kadali teaches wherein the method involves the injection of a high-temperature process fluid, such as steam, into an underground formation to liberate bitumen present therein ([0058]), and wherein the system comprise an online system, including an online infrared measurement apparatus (e.g., reflectance infrared spectrometer) and one or more controllers, to determine a composition estimate of a bitumen-containing process stream in real-time to provide current actionable information such that the controller may make adjustments to the process based on the composition estimate in order to optimize bitumen production ([0007]; [0041]; [0074]; [0077] – [0079]; [0083] – [0084]), wherein an additional amount of hot process fluid (e.g., steam), may be added to a vessel (206) if the sampled calculation from the vessel indicates increasing hydrocarbon content ([0093]).
However, Kadali does not disclose and/or teach: well-pairs with higher estimated bitumen content receive increased steam volume in a subsequent steam injection; …and 2/12wherein the step of adjusting the steam injection comprises directing a larger percentage of the total volume of steam to the well-pairs with the higher estimated bitumen content in the subsequent steam injection.  
Therefore, Claims 1-5, 8-19, and 22-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674